DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/25/2022 has been entered.  No claims have been added or cancelled. Claims 1, 2, 4, 6, 8, 9, 14-17, 20, and 21 have been amended.  Claims 1-21 remain pending in the application.

Response to Arguments
Applicant's arguments, see page 8, filed 08/25/2022, with respect to the specification objections have been fully considered but they are not persuasive.
Examiner notes the amendments to the specification introduce new instances of “Error! Reference source not found”.  The objection is maintained.

Applicant's arguments, see page 8, filed 08/25/2022 with regard to the claim objections have been fully considered and are persuasive.  The objections have been withdrawn.

Applicant’s arguments, see pages 8-11, filed 08/25/2022, with respect to the 102 and 103 rejections been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly discovered reference during an updated search.
Examiner concurs the Liu reference individually fails to disclose the amended claim language of independent claims 1, 20 and 21.  Further, examiner concurs the combination of Lin and Boyce fails to disclose the amended claim language of the independent claims.  However, during an updated search the Chen reference was found, which discloses an “adaptive thickness of L-shape template” which adjusts the shape of a template based on the size of a current block.  Therefore, independent claims 1, 20, and 21 are now rejected over the combination of Lin and Chen with dependent claims falling together accordingly.

Specification
The disclosure is objected to because of the following informalities: paragraph [00105] includes “Error! Reference source not found”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2020/0374544 A1 in view of Chen et al. US 2020/0068218 A1, hereafter Chen.

Regarding claim 1, Liu discloses a video processing method (pattern matched motion vector derivation (PM-MVD)) [0070], comprising:
determining, during a conversion between a current video block of a video and a bitstream of the video (while some embodiments describe video coding steps in detail, it will be understood that corresponding steps decoding that undo the coding will be implemented by a decoder) [0033], at least one set of motion candidates for the current video block, each motion candidate comprising predicted motion information determined from neighboring video blocks of the current video block (motion derivation process in FRUC merge mode…CU-level motion search…a list of candidates is generated) [0073];
determining, based on a template of the current video block and from the at least one set of motion candidates (as shown in FIG. 11, template matching is used to derive motion information of the current CU by finding the closest match between a template…in the current picture and a block…in a reference picture) [0076], a target motion candidate for the current video block by using a template matching cost rule (the candidate which leads to the minimum matching cost is selected as the starting point for further CU level refinement.  Then a local search based on…template matching around the starting point is performed and the MV results in the minimum matching cost is taken as the MV for the whole CU) [0073]; and
performing the conversion based on the target motion candidate (FIG. 20 illustrates encoding using motion estimation, motion compensation and motion data as inputs to a coded bitstream) [FIG. 20].
However, while Liu discloses template matching using a cost rule, Liu fails to explicitly disclose wherein a shape of the template is determined based on at least one of the following: block dimensions of the current video block; a coding mode of the current video block; or neighboring information about the current video block.
Chen, in an analogous environment, discloses wherein a shape of the template is determined based on at least one of the following: block dimensions of the current video block; a coding mode of the current video block; or neighboring information about the current video block (for the L-shape template, an adaptive thickness mode is proposed.  The thickness is defined as the number of pixel rows for top part in L-shape template or the number of pixel columns for left part in L-shape template…the adaptive thickness changes the top thickness or left thickness depending on some conditions, such as current PU size, current PU shape (e.g. width or height)) [0110].  
Liu and Chen are analogous because they are both related to video compression
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adaptive template, as disclosed by Chen, with the invention disclosed by Liu, the motivation being improve coding performance [0002].

Regarding claim 2, Liu and Chen address all of the features with respect to claim 1 as outlined above.
Liu further discloses the at least one set of motion candidates comprises original motion vector prediction candidates followed by all merge candidates in response to the current video block being coded with a motion vector prediction mode (template matching is also applied to AMVP mode…when applied to AMVP mode, only CU search is applied; the MV candidate set at CU level consists of; Original AMVP candidates if the current CU is in AMVP mode; all merge candidates) [0076; 0077; 0078; 0079].

Regarding claim 3, Liu and Chen address all of the features with respect to claim 1 as outlined above.
	Lui further discloses the at least one set of motion candidates comprises all merge candidates in response to the current video block being coded with a merge mode MV (candidate set at the CU level consists of; all merge candidates) [0077; 0079].

Regarding claim 4, Liu and Chen address all of the features with respect to claim 1 as outlined above.
Liu further discloses the at least one set of motion candidates comprises partial original motion vector prediction candidates followed by partial merge candidates in response to the current video block being coded with a motion vector prediction mode (when FRUC is applied in AMVP mode, the original candidates are also added to CU level MV candidate set; up to 15 MVs for AMVP CUs and up to 13 MVs for merge CUs are added to the candidate list) [0084; 0085].

Regarding claim 5, Liu and Chen address all of the features with respect to claim 1 as outlined above.
Liu further discloses the at least one set of motion candidates comprises partial merge candidates in response to the current video block being coded with a merge mode (when FRUC is applied in AMVP mode, the original candidates are also added to CU level MV candidate set; up to 15 MVs for AMVP CUs and up to 13 MVs for merge CUs are added to the candidate list) [0084; 0085].

Regarding claim 6, Liu and Chen address all of the features with respect to claim 1 as outlined above.
Liu further discloses the at least one set of motion candidates comprises original motion vector prediction candidates in response to the current video block being coded with a motion vector prediction mode (template matching is also applied to AMVP mode…when applied to AMVP mode, only CU search is applied; the MV candidate set at CU level consists of; Original AMVP candidates if the current CU is in AMVP mode) [0076; 0077; 0078].

Regarding claim 7, Liu and Chen address all of the features with respect to claim 1 as outlined above.
Liu further discloses determining the at least one set of motion candidates comprises: determining, from a merge candidate, a motion candidate to be comprised in the at least one set of motion candidates (candidate set at the CU level consists of; all merge candidates; an MV determined from a CU-level search) [0077; 0079; 0087].

Regarding claim 8, Liu and Chen address all of the features with respect to claim 7 as outlined above.
Liu further discloses the current video block is coded with a motion vector prediction mode (AMVP) [0056] and wherein determining the motion candidate comprises:
in response to a reference picture list and a reference index of the merge candidate in a prediction direction being the same as a current reference picture list and a current reference index of the motion vector prediction mode respectively, determining the motion candidate comprising predicted motion information of the merge candidate in the prediction direction (in the derivation of spatial motion vector candidates…the four different cases are summarized as follows; same reference picture list, and same picture index) [0060; 0062].

Regarding claim 9, Liu and Chen address all of the features with respect to claim 7 as outlined above.
Liu further discloses the current video block is coded with a motion vector prediction mode (AMVP) [0056] and wherein determining the motion candidate comprises:
in response to a reference picture of the merge candidate in a prediction direction being the same as a current reference picture of the motion vector prediction mode, determining the motion candidate comprising predicted motion information of the merge candidate in the prediction direction (in the derivation of spatial motion vector candidates…the four different cases are summarized as follows; same reference picture list, and same picture index) [0060; 0062].

Regarding claim 10, Liu and Chen address all of the features with respect to claim 7 as outlined above.
Liu further discloses the current video block is coded with a merge mode and wherein the at least one set of motion candidates comprises a first set of motion candidates for a first prediction direction and a second set of motion candidates for a second prediction direction (merge candidate…bilateral matching…reference list A…reference list B) [0082].

Regarding claim 11, Liu and Chen address all of the features with respect to claim 10 as outlined above.
Liu further discloses determining the at least one set of motion candidates comprises:
incorporating first predicted motion information of the merge candidate in the first prediction direction into the first set of motion candidates; and incorporating second predicted motion information of the merge candidate in the second prediction direction into the second set of motion candidates (merge candidate (MVa, refa) at reference list A…refb…MVb) [0082]

Regarding claim 12, Liu and Chen address all of the features with respect to claim 7 as outlined above.
Liu further discloses the current video block is coded with a merge mode and wherein the at least one set of motion candidates comprises only one set of motion candidates (template matching merge mode…uni-prediction…list0) [0101].

Regarding claim 13, Liu and Chen address all of the features with respect to claim 12 as outlined above.
Liu further discloses determining the motion candidate comprises: 
determining the motion candidate comprising first predicted motion information of the merge candidate in a first prediction direction and second predicted motion information of the merge candidate in a second prediction direction (derivation of candidates for merge mode; spatial candidates derivation; temporal candidates derivation) [0039; 0042; 0044].

Regarding claim 15, Liu and Chen address all of the features with respect to claim 1 as outlined above.
Liu further discloses the number of motion vector prediction candidates in a motion vector prediction candidate list is set based on whether template matched decoder side motion vector derivation is applied (when the FRUC flag is false, a merge index is signaled and the regular merge mode is used) [0071].

Regarding claim 16, Liu and Chen address all of the features with respect to claim 15 as outlined above.
Liu further discloses in response to template matched decoder side motion vector derivation being applied in a motion vector prediction mode, the number of motion vector prediction candidates in the motion vector prediction candidate list is set to be a first number (when the FRUC flag is true) [0071]; and 
in response to template matched decoder side motion vector derivation being not applied in the motion vector prediction mode, the number of motion vector prediction candidates in the motion vector prediction candidate list is set to be a second number different from the first number (when the FRUC flag is false, a merge index is signaled and the regular merge mode is used) [0071].

Regarding claim 17, Liu and Chen address all of the features with respect to claim 1 as outlined above.
Liu further discloses determining the at least one set of motion candidates comprises any of the following:
determining, based on template matched decoder side motion vector derivation, a motion vector prediction candidate to be comprised in a motion vector prediction candidate list (decoder-side motion vector refinement) [0102]; or determining, from neighboring video blocks of the current video block, a motion vector prediction candidate to be comprised in the motion vector prediction candidate list.

Regarding claim 18, Liu and Chen address all of the features with respect to claim 1 as outlined above.
Liu further discloses the conversion comprises encoding the current video block into the bitstream (while some embodiments describe video coding steps in detail, it will be understood that corresponding steps decoding that undo the coding will be implemented by a decoder) [0033].

Regarding claim 19, Liu and Chen address all of the features with respect to claim 1 as outlined above.
Liu further discloses the conversion comprises decoding the current video block from the bitstream (while some embodiments describe video coding steps in detail, it will be understood that corresponding steps decoding that undo the coding will be implemented by a decoder) [0033].

Claim 20 is drawn to an apparatus adapted to implement the method of claim 1, and is therefore rejected in the same manner as above.  However, the claims also recite, and a processor and memory, which Liu also teaches (processor 1902, memory 1904) [FIG. 19].

Claim 21 is drawn to a non-transitory computer-readable medium storing a bitstream of video generated by the method of claim 1, and is therefore rejected in the same manner as above.  However, the claims also recite, and a video processing apparatus which Liu also teaches (processor 1902, memory 1904) [FIG. 19].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Chen further in view of Boyce et al. “JVET-G1001: Algorithm description of Joint Exploration Test Model 7 (JEM7)”, hereafter Boyce.

Regarding claim 14, Liu and Chen address all of the features with respect to claim 1 as outlined above.
Liu further discloses the current video block is coded with a motion vector prediction mode (AMVP) [0056].
However, the combination fails to disclose in response to Adaptive Motion Vector Resolution being enabled, reusing a target motion candidate determined in a first motion vector precision as a target motion candidate in a second motion vector precision different from the first motion vector precision.
Boyce, in an analogous environment, discloses in response to Adaptive Motion Vector Resolution being enabled, reusing a target motion candidate determined in a first motion vector precision as a target motion candidate in a second motion vector precision different from the first motion vector precision (when a CU uses a integer-luma sample MV precision or four-luma-sample MV precisions, the MVPs in the AMVP candidate list for the CU are rounded to the corresponding precision) [section 2.2.8].
Liu, Chen, and Boyce are analogous because they are both related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the AMVR method, as disclosed by Boyce, with the invention disclosed by Liu and Chen, the motivation being accelerate encoder speed [section 2.2.8].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. US 2021/0120262 A1 also disclose L-shape template matching with adaptive thickness mode

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485